Order appealed from unanimously modified so as to fix the values of real property known as 60 East 42nd Street, Lot 42, Block 1276, as follows:

Land Builcting Total

1950-51 $6,400,000 $11,100,000
$17,500,000 (assessment reinstated)
1951-52 6,700,000 11,500,000 18,200,000
1952-53 6,700,000 11,500,000 18,200,000
As so modified the order is, in all other respects affirmed. On this record the values indicated are justified. Settle order on notice. Present — Peck, P. J., Dore, Cohn, Callahan and Bastow, JJ.